                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       LINDA RENEE CAMILLI,                             Case No. 18-cv-06322-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: MOTION FOR
                                                 v.                                         ATTORNEY’S FEES
                                   9

                                  10       ANDREW M. SAUL,                                  Re: Dkt. No. 22
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s counsel, Helen Zane, moves for attorney’s fees pursuant to 42 U.S.C. § 406(b)

                                  14   for representing Plaintiff in her successful appeal of the Commissioner of the Social Security

                                  15   Administration’s (“Commissioner’s”) denial of social security disability benefits. (Dkt. Nos. 22 &

                                  16   23.) The Commissioner has not filed a response to Plaintiff’s motion and the time to do so has

                                  17   run. After careful consideration of Plaintiff’s motion and the relevant legal authority, the Court

                                  18   GRANTS the motion for attorney’s fees pursuant to Section 406(b).

                                  19                                            BACKGROUND

                                  20          This case stems from Plaintiff’s appeal of the SSA’s denial of social security benefits for a

                                  21   combination of mental and physical impairments, including: degenerative disc disease of the

                                  22   lumbar spine, osteoarthritis, obesity, asthma, anxiety and depression. On July 29, 2019, the Court

                                  23   granted Plaintiff’s motion for summary judgment, denied Defendant’s cross-motion for summary

                                  24   judgment, and remanded for an award of benefits. (Dkt. No. 17.1) On October 1, 2019, pursuant

                                  25   to the parties’ stipulation, the Court awarded $5,900 in fees to Plaintiff’s counsel under to the

                                  26   Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). (Dkt. No. 21.)

                                  27

                                  28
                                       1
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1            On November 13, 2019, Plaintiff was notified that she had been awarded disability

                                   2   benefits and that she was owed $52,285 in past due benefits. (Dkt. No. 23-3.) Social Security has

                                   3   withheld $17,075 from Plaintiff’s past due award for attorney’s fees. (Id. at 3.) Plaintiff’s counsel

                                   4   thereafter filed the now pending motion for attorney’s fees. (Dkt. No. 23.) Pursuant to Plaintiff

                                   5   and her counsel’s contingency fee agreement for this case, counsel may seek fees up to 25 percent

                                   6   of any past-due benefits awarded to Plaintiff. (Dkt. No. 23-2.) Counsel accordingly requests fees

                                   7   in the amount of $17,075.00 which represents approximately 21% of Plaintiff’s past-due benefits

                                   8   when the $5,900 already awarded to counsel under EAJA is deducted. (Dkt. No. 23 at 6.)

                                   9   Plaintiff’s counsel served Plaintiff with a copy of the motion for attorney’s fees and supporting

                                  10   papers, but Plaintiff has not filed a response or raised any objections to the fee request. (Dkt. Nos.

                                  11   25 & 26.) The Commissioner has not filed an opposition to Plaintiff’s motion and Plaintiff’s

                                  12   motion indicates that the Commissioner takes no position on her request for fees. (Id. at 2.)
Northern District of California
 United States District Court




                                  13                                          LEGAL STANDARD

                                  14          Section 406(b) provides that “[w]henever a court renders a judgment favorable to a [social

                                  15   security] claimant under this subchapter who was represented before the court by an attorney, the

                                  16   court may determine and allow as part of its judgment a reasonable fee” to claimant’s attorney;

                                  17   such a fee can be no more than 25 percent of the total of past-due benefits awarded to the claimant.

                                  18   42 U.S.C. § 406(b)(1)(A). A court may award such a fee even if the court’s judgment did not

                                  19   immediately result in an award of past-due benefits; where the court has rendered a judgment

                                  20   favorable to a claimant by reversing an earlier determination by an ALJ and remanding for further

                                  21   consideration, the court may calculate the 25 percent fee based upon any past-due benefits

                                  22   awarded on remand. See, e.g., Crawford v. Astrue, 586 F.3d 1142 (9th Cir. 2009) (en banc).

                                  23          Under Section 406(b), a court must serve “as an independent check” of contingency fee

                                  24   agreements “to assure that they yield reasonable results.” Gisbrecht v. Barnhart, 535 U.S. 789,

                                  25   807 (2002). Section 406(b) “does not displace contingent-fee agreements within the statutory

                                  26   ceiling; instead, [Section] 406(b) instructs courts to review for reasonableness fees yielded by

                                  27   those agreements.” Id. at 808-09. The court’s review of a fee agreement is based on the character

                                  28   of the representation and the results achieved, see Gisbrecht, 535 U.S. at 808, and can include
                                                                                         2
                                   1   analyzing: whether counsel provided substandard representation; any dilatory conduct by counsel

                                   2   to accumulate additional fees; whether the requested fees are excessively large in relation to the

                                   3   benefits achieved; and the risk counsel assumed by accepting the case. See Crawford, 586 F.3d at

                                   4   1151-52.

                                   5          A court must offset an award of Section 406(b) attorneys’ fees by any award of fees

                                   6   granted under the EAJA. Gisbrecht, 535 U.S. at 796; Parrish v. Comm’r of Soc. Sec. Admin., 698

                                   7   F.3d 1215, 1218 (9th Cir. 2012).

                                   8                                                ANALYSIS

                                   9          Plaintiff’s counsel has demonstrated that the amount of fees requested is reasonable for the

                                  10   services rendered. See Gisbrecht, 535 U.S. at 807. First, while not dispositive, Plaintiff and

                                  11   counsel’s contingency fee agreement is within the 25 percent threshold permitted under Section

                                  12   406(b) as the agreement provides that counsel will not ask for a fee of more than 25 percent of
Northern District of California
 United States District Court




                                  13   total past-due benefits awarded. (Dkt. No. 23-2.) Further, counsel in fact seeks an award of less

                                  14   than that amount as counsel’s requested fees represent 21 percent of the total past-due benefits

                                  15   awarded once the EAJA fees are deducted. Second, there is no indication that a reduction of fees is

                                  16   warranted due to any substandard performance by counsel or that counsel delayed these

                                  17   proceedings in an effort to increase the amount of fees awarded. To the contrary, counsel, who has

                                  18   represented Plaintiff since 2018, provided substantial work and achieved favorable results for

                                  19   Plaintiff as she succeeded in having the Court remand this matter to the Commissioner for an

                                  20   award of benefits. Nor is the amount of fees, $17,075.00, excessive in relation to the past-due

                                  21   benefits award of $52,285. See, e.g., Eckert v. Berryhill, No. 15-CV-04461-JCS, 2017 WL

                                  22   3977379, at *3 (N.D. Cal. Sept. 11, 2017) (awarding $16,566.25 in fees following an award of

                                  23   $66,265 in retroactive benefits); Devigili v. Berryhill, No. 15-CV-02237-SI, 2017 WL 2462194, at

                                  24   *2 (N.D. Cal. June 7, 2017) (awarding $15,278.00 in fees following an award of $76,391.00 in

                                  25   retroactive benefits); Conner v. Colvin, No. 13-CV-03324-KAW, 2016 WL 5673297, at *3 (N.D.

                                  26   Cal. Oct. 3, 2016) (awarding $17,746.00 in fees following an award of $94,987.60 in retroactive

                                  27   benefits). Lastly, the Court finds that Plaintiff’s counsel assumed a substantial risk of not

                                  28   recovering fees when she accepted this case. Plaintiff and counsel entered into the contingency fee
                                                                                          3
                                   1   agreement prior to the filing of this action. (Dkt. No. 23-2.) At that time, the Agency had

                                   2   completely denied Plaintiff any requested benefits, and counsel could not know that the Court

                                   3   would remand to the Commissioner for an award of benefits.

                                   4          Accordingly, the Court finds that the amount of requested fees is reasonable.

                                   5                                             CONCLUSION

                                   6          For the reasons described above, the Court GRANTS Plaintiff’s counsel’s motion for fees.

                                   7   The Commissioner is directed to certify fees under 42 U.S.C. § 406(b) in the amount of

                                   8   $17,075.00, payable to the Law Offices of Helen R. Zane. Plaintiff’s counsel is ordered to refund

                                   9   the previously awarded EAJA fees, in the amount of $5,900.00, to Plaintiff.

                                  10

                                  11          IT IS SO ORDERED.

                                  12   Dated: February 20, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    JACQUELINE SCOTT CORLEY
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
